                                                                                  JS-6


 1   STEVEN L. DERBY, ESQ. (SBN 148372)
     ANTHONY E. GOLDSMITH, ESQ. (SBN 125621)
 2   DERBY, McGUINNESS & GOLDSMITH, LLP
     6303 Owensmouth Avenue, 10th Floor
     Woodland Hills, California 91367
 3   Telephone: (818) 213- 2761
     Facsimile: (310) 455- 2968
     E-mail: info@dmglawfirm.com
 4
     Attorneys for Plaintiff
 5   ELLEN STOHL

 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                       IN AND FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     ELLEN STOHL,
                                             CASE NO. 2:19-cv-01003-PA-KES
10                       Plaintiff,          Civil Rights
             v.
11
     MAGIC MOUNTAIN, LLC, a California
12   Limited Liability Company and DOES 1-   ORDER RE JOINT STIPULATION TO
     20, Inclusive,                          DISMISS CLAIMS WITH PREJUDICE
13                                           AGAINST DEFENDANT MAGIC
                                             MOUNTAIN, LLC AND [PROPOSED]
                        Defendant.           ORDER THEREON
14

15

16

17

18   ///

19   ///

20

21
     JOINT STIPULATION TO DISMISS                                    2:19-cv-01003-PA-KES
 1                                        STIPULATION

 2           The parties acting through counsel, and pursuant to Federal Rule of Civil
     Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated
 3
     settlement executed by them, to the Dismissal With Prejudice of this action with
 4
     each party to bear its own attorney’s fees and costs.
 5

 6
     IT IS SO STIPULATED
 7

 8
     Dated: May 30, 2019
 9                                          DERBY, McGUINNESS & GOLDSMITH, LLP

10

11                                  By     /s/ Steven L. Derby
                                           Steven L. Derby
12                                         Attorneys for Plaintiff
                                           ELLEN STOHL
13

14   Dated: __5/30/2019______

15
                                          SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
16

17
                                     By     _/s/ Hayley S. Grunvald______________________
18                                           Hayley S. Grunvald
                                             Attorney for Defendant
                                             MAGIC MOUNTAIN, LLC
19

20
                                               -2-

21
     JOINT STIPULATION TO DISMISS                                      2:19-cv-01003-PA-KES


22
 1                                     FILER’S ATTESTATION

 2           Pursuant to Local Rule 5-1, I hereby attest that on May 30, 2018, I, Steven L. Derby,

     attorney with Derby McGuinness Goldsmith, LLP received the concurrence of counsel Hayley S.
 3
     Grunvald in the filing of this document.
 4

 5
                                                __/s/ Steven L. Derby___________________

 6                                              Steven L. Derby, Esq.
                                                DERBY McGUINNESS, GOLDSMITH, LLP

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
                                                 -3-
21
     JOINT STIPULATION TO DISMISS                                           2:19-cv-01003-PA-KES
 1                                                  ORDER

 2           Upon mutual agreement of the parties, all claims against Defendant MAGIC

     MOUNTAIN, LLC are dismissed with prejudice with each party to bear their own attorneys’
 3
     fees, costs and litigation expenses.
 4

 5

 6
     Date: May 31, 2019                                        ______________________________

 7                                                             Honorable Percy Anderson
                                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                                         -4-
22
     JOINT STIPULATION TO DISMISS AND [PROPOSED] ORDER
